CareView Communications, Inc. 10-K EXHIBIT 21.00 SUBSIDIARIES OF THE REGISTRANT · CareView Communications, Inc., a Texas corporation (“CareView-TX”), a wholly owned subsidiary · CareView Operations, LLC, a Nevada limited liability company (“CareView Operations”), a wholly owned subsidiary · CareView-Hillcrest, LLC, a Wisconsin limited liability company (“CareView-Hillcrest”), a variable interest entity · CareView-Saline, LLC, a Wisconsin limited liability company (“CareView-Saline”), a variable interest entity
